

116 HR 3785 IH: District of Columbia Federal Officials Residency Equality Act of 2019
U.S. House of Representatives
2019-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3785IN THE HOUSE OF REPRESENTATIVESJuly 16, 2019Ms. Norton introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 28, United States Code, to change the residency requirements for certain officials
			 serving in the District of Columbia, and for other purposes.
	
 1.Short titleThis Act may be cited as the District of Columbia Federal Officials Residency Equality Act of 2019. 2.Residency requirements for certain officials serving in the District of Columbia (a)Circuit judgesSection 44(c) of title 28, United States Code, is amended—
 (1)by striking Except in the District of Columbia, each and inserting Each; (2)by striking his appointment and inserting his or her appointment; and
 (3)by striking state and inserting State. (b)District judgesSection 134 of title 28, United States Code, is amended—
 (1)in the first sentence of subsection (b)— (A)by striking the District of Columbia, the Southern District of New York, and and inserting the Southern District of New York and; and
 (B)by striking for which he and inserting for which he or she; and (2)in subsection (c), by striking his each place it appears and inserting his or her.
 (c)United States attorneysSection 545(a) of title 28, United States Code, is amended by striking the first sentence and inserting Each United States attorney shall reside in the district for which he or she is appointed, except that those officers of the Southern District of New York and the Eastern District of New York may reside within 20 miles thereof..
 (d)United States marshalsSection 561(e)(1) of title 28, United States Code, is amended to read as follows:  (1)the marshal for the Southern District of New York may reside within 20 miles of the district; and.
 (e)Effective dateThe amendments made by this section shall take effect on the date that is one year after the date of the enactment of this Act.
			